Exhibit 99.1 Vermont Electric Power Company,Inc. and Subsidiaries Consolidated Financial Statements as of December31, 2011 and 2010, and for Each of the Years in the Three-Year Period Ended December31, 2011, and Reports of Independent Registered Public Accounting Firms VERMONT ELECTRIC POWER COMPANY,INC. AND SUBSIDIARIES TABLE OF CONTENTS Page REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS 1-2 CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER31, 2-YEAR PERIOD ENDED DECEMBER31, 2011: Balance Sheets 3-4 Statements of Income 5 Statements of Stockholders’ Equity 6 Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8–26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Vermont Electric Power Company,Inc. Rutland, Vermont We have audited the accompanying consolidated balance sheet of Vermont Electric Power Company,Inc. and subsidiaries (the “Company”) as of December31, 2011, and the related consolidated statements of income, stockholders’ equity, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such 2011 consolidated financial statements present fairly, in all material respects, the financial position of Vermont Electric Power Company,Inc. and subsidiaries as of December31, 2011, and the results of their operations and their cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP Boston, Massachusetts March 13, 2012 -1- Independent Auditors’ Report The Stockholder and Board of Directors Vermont Electric Power Company, Inc.: We have audited the accompanying consolidated balance sheets of Vermont Electric Power Company, Inc. and subsidiary (theCompany) as of December31, 2010, and the related consolidated statements of income, stockholders’ equity, and cash flows for each of the years in the two-year period ended December31, 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Vermont Electric Power Company, Inc. and subsidiary as of December31, 2010, and the results of their operations and their cash flows for each of the years in the two-year period ended December31, 2010 in conformity with U.S.generally accepted accounting principles. /s/ KPMG LLP Burlington, Vermont March 8, 2011 -2- VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 ASSETS UTILITY PLANT $ $ LESS ACCUMULATED DEPRECIATION AND AMORTIZATION ) ) Net utility plant NONUTILITY PROPERTY INVESTMENT IN VERMONT ELECTRIC TRANSMISSION COMPANY, INC. CURRENT ASSETS: Cash Restricted cash Bond sinking fund deposits Bond interest deposits Accounts receivable: Affiliated companies Other Note receivable — related party Materials and supplies Income tax receivable Prepaids and other assets Total current assets REGULATORY AND OTHER ASSETS: Regulatory assets Unamortized debt expense — net Cash surrender value of life insurance policies Deferred project costs and other Total regulatory and other assets TOTAL ASSETS $ $ See notes to consolidated financial statements. -3- CAPITALIZATION AND LIABILITIES CAPITALIZATION: Stockholders’ equity: Class B common stock; $100 par value per share; authorized 430,000 shares; issued and outstanding 219,977 shares $ $ Class C common stock; $100 par value per share; authorized 20,000 shares; issued and outstanding 19,901 shares Retained earnings Class C preferred stock, $100 par value per share; authorized 125,000 shares; 97,068 shares issued and outstanding Total stockholders' equity attributable to VELCO Equity interest of noncontrolling members in Vermont Transco LLC Total stockholders' equity First mortgage bonds — net of current maturities Total capitalization COMMITMENTS AND CONTINGENCIES CURRENT LIABILITIES: Current maturities of long-term obligations Line of credit Bank overdraft Accounts payable: Affiliated companies Other Accrued interest Accrued taxes Accrued construction expenses Accrued expenses Total current liabilities RESERVES AND DEFERRED CREDITS: Regulatory liabilities Deferred tax liability Deferred compensation Deferred income and other Accrued pension and postretirement liabilities Total non-current liabilities TOTAL CAPITALIZATION AND LIABILITIES $ $ -4- VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR EACH OF THE YEARS IN THE THREE-YEAR PERIOD ENDED DECEMBER 31, 2011 OPERATING REVENUES: Transmission revenues $ $ $ Sales of power Rent of transmission facilities to others Total operating revenues OPERATING EXPENSES: Transmission expenses: Operations Maintenance Rents Purchased power Administrative and general expenses Depreciation and amortization Taxes other than income Total operating expenses OPERATING INCOME OTHER (INCOME) EXPENSE: Interest on first mortgage bonds Other interest expense Amortization of debt expense Allowance for borrowed funds used during Construction ) ) ) Allowance for equity funds used during construction ) ) ) Government grants and other ) Interest, government grants and other income ) ) ) Equity in earnings of affiliated company ) ) Net other (income) expense INCOME BEFORE NONCONTROLLING INTEREST AND INCOME TAX INCOME TAX NET INCOME NONCONTROLLING INTEREST IN THE INCOME OF VERMONT TRANSCO LLC NET INCOME ATTRIBUTABLE TO VELCO $ $ $ See notes to consolidated financial statements. -5- VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR EACH OF THE YEARS IN THE THREE-YEAR PERIOD ENDED DECEMBER 31, 2011 Total Common Stock Preferred Retained Stockholder’s Class B Class C Stock Earnings Equity BALANCE — December 31, 2008 $ Net income attributable to VELCO Dividends declared and paid ) ) BALANCE — December 31, 2009 Net income attributable to VELCO Dividends declared and paid ) ) BALANCE — December 31, 2010 Net income attributable to VELCO Dividends declared and paid ) ) BALANCE — December 31, 2011 $ See notes to consolidated financial statements. -6- VERMONT ELECTRIC POWER COMPANY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR EACH OF THE YEARS IN THE THREE-YEAR PERIOD ENDED DECEMBER 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of regulatory assets Amortization of debt expense Deferred income tax expense Other Equity in earnings of affiliated company ) ) Dividends from subsidiary Changes in assets and liabilities: Accounts receivable ) ) ) Materials and supplies ) ) Income tax receivable ) Accounts payable ) Employee benefit plan funding ) Deferred compensation ) Other assets and liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Change in bond sinking fund deposits ) ) ) Repayments to (advances from) related party ) Capital expenditures — net ) ) ) Change in cash surrender value of life insurance policies ) ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in bank overdraft ) Proceeds from bond issuance Repayment of bonds ) ) ) Debt issue costs ) Proceeds from (repayments of) line of credit ) Repayment of other long-term debt ) ) Issuance of VT Transco membership units Distribution of VT Transco earnings to noncontrolling members ) ) ) Cash dividends on common stock ) ) ) Cash dividends on preferred stock ) ) ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) CASH — Beginning of year CASH — End of year $ $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for interest — net of amounts capitalized $ $ $ Cash paid for income taxes $ - $ $ ) NONCASH ACTIVITY — In 2011, 2010, and 2009, the Company recorded accounts payable related to capital expenditures andaccrued construction expenses of $6,018,659, $7,725,685, and ($337,977), respectively. See notes to consolidated financial statements. -7- VERMONT ELECTRIC POWER COMPANY,INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER31, 2, AND FOR EACH OF THE YEARS IN THE THREE-YEAR PERIOD ENDED DECEMBER31, 2011 1. NATURE OF BUSINESS AND BASIS OF PRESENTATION Description of Business— The consolidated financial statements of Vermont Electric Power Company,Inc. (VELCO or the Company) include the accounts of Vermont TranscoLLC (VT Transco), VELCO and Vermont Electric Transmission Company,Inc. (VETCO). The Company is subject to regulation by the Federal Energy Regulatory Commission (FERC) as to rates, terms of service and financing and by state regulatory commissions as to other aspects of business, including the construction of electric transmission assets. VELCO owned and operated an electric power transmission system in the State of Vermont. VELCO had transmission contracts with the State of Vermont, acting by and through the Vermont Department of Public Service, and with all of the electric utilities providing service in the State of Vermont. These transmission contracts have been reviewed and approved by the FERC. Additionally, VELCO has an agreement for single unit power purchases of electricity, which it resells at cost to one of its stockholders in the State of Vermont. On June30, 2006, VELCO transferred substantially all of its electric transmission assets, along with the associated contracts, to VT Transco, in exchange for ClassA Member units, and the assumption of VELCO’s long term debt and other liabilities. In addition, VELCO entered into a Management Services Agreement with Vermont Transco to serve as the Manager of VT Transco. This agreement provides for VT Transco to reimburse VELCO for all of its costs in fulfilling its responsibilities as the Manager of VT Transco. VELCO, through its wholly-owned affiliate, VETCO (unconsolidated prior to 2011) (see Note10), constructed and maintains the Vermont portion of a transmission line used to transmit power purchased by the New England Power Pool on behalf of New England electric utilities from Hydro Quebec, a Canadian utility. To assist VELCO in making its initial capital contribution to VETCO, the participating Vermont electric utilities purchased all of the shares of VELCO’s ClassC preferred stock. VELCO’s common and preferred stock are owned by various Vermont utilities. Central Vermont Public Service Corporation (CVPS) owns 48% of VELCO’s ClassB and 32% of its ClassC common stock and 49% of its ClassC preferred stock. VELCO also has agreements with various stockholders and other Vermont utilities to act as agent in order to provide a single entity that can accumulate costs related to the combined utilities’ participation in certain joint projects. VELCO bills these costs, along with any direct costs incurred, to the participating Vermont utilities in accordance with each participant’s obligations. These agency transactions are not reflected as part of VELCO’s operations; however, operating expenses may be indirectly impacted from year-to-year, depending on the significance and nature of the activities performed by VELCO. Consolidation— The accompanying consolidated financial statements include the accounts of VELCO, VT Transco and VETCO (effective 2011) as VELCO is the primary beneficiary and controls the financial and operating policies of VT Transco and VETCO. Ownership interests of members other than the Company in the equity of VT Transco are presented as a component of equity in the consolidated balance sheets as noncontrolling interests in the caption labeled “Equity Interest of Noncontrolling Members in VT TranscoLLC.” The share of members other than the Company in the income of VT Transco is deducted in determining the Company’s consolidated net income. Intercompany balances and transactions have been eliminated in consolidation. -8- In 2011, the Company considered the ability of the Board of Directors of VELCO to influence the day to day management of the activities which most significantly impact VETCO, and their ownership of VETCO, and determined VELCO was the primary beneficiary of VETCO, and consolidated the balance sheet and results of VETCO for the year ended December31, 2011. Management determined the impact on the prior years was immaterial. Regulatory Accounting— The Company accounts for certain transactions in accordance with permitted regulatory treatment. As such, regulators may permit specific incurred costs, typically treated as expenses by unregulated entities, to be deferred and expensed in future periods when it is probable that such costs will be recovered in customer rates. Incurred costs are deferred as regulatory assets when the Company concludes that it is probable future revenues will be provided to permit recovery of the previously incurred cost. The Company analyzes evidence supporting deferral, including provisions for recovery in regulatory orders, past regulatory precedent, other regulatory correspondence, and legal representations. These regulatory amounts do not include the recognition of tax effects, which generally would be approximately 39%. A regulatory liability is recorded when amounts that have been recorded by the Company are likely to be refunded to customers through the rate-setting process. On December9, 2005, the FERC approved a filing allowing at that time VELCO, and now through its subsidiary VT Transco, to begin amortizing over a ten year period the deferred depreciation charges the Company incurred when taking depreciation under the bond sinking fund method. This regulatory asset, which accounts for the difference between depreciation reported in the consolidated financial statements and depreciation previously recovered in rates, is $1,701,555 and $2,126,944 as of December31, 2011 and 2010, respectively. On June16, 2006, the FERC approved a filing allowing at the time VELCO, and now through its subsidiary VT Transco, to accumulate as a regulatory asset the costs associated with VT Transco transaction and to amortize and recover that asset over a fifteen year period to commence when the Company began operations. This regulatory asset is $1,386,630 and $1,532,591 as of December31, 2011 and 2010, respectively. As more fully described in Note9, the defined pension and other postretirement regulatory assets represent the unrecognized pension costs and other postretirement costs that would normally be recorded as a component of other comprehensive income. Since these amounts represent costs that are expected to be recovered in future rates, they are recorded as regulatory assets. The regulatory asset related to the plans totaled $10,949,323 and $5,390,601 at December31, 2011 and 2010, respectively. The Company continually assesses whether regulatory assets continue to meet the criteria for probability of future recovery. This assessment includes consideration of factors such as changes in the regulatory environment, recent rate orders to other regulated entities under the same jurisdiction. If future recovery of certain regulatory assets becomes improbable, the affected assets would be written off in the period in which such determination is made. -9- 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Cash and Cash Equivalents— The Company considers all liquid investments with an original maturity of three months or less when acquired to be cash and cash equivalents. Cash and cash equivalents consists primarily of cash in banks. Restricted Cash— The Company has restricted cash related to a settlement agreement and a vendor contract, and consists of cash in banks. Bond Sinking Fund and Interest Deposits— The terms of our bond agreements require that interest and principal be deposited monthly into these deposit accounts. The interest and principal is paid on a quarterly basis. These deposits consist of cash and cash equivalents in banks. Revenue Recognition— Electric transmission service for utilities, municipalities, municipal electric companies, electric cooperatives, and other eligible entities is provided through the Company’s facilities under the ISO NE open access transmission tariff and the 1991 Vermont Transmission Agreement, both regulated by FERC. The Company charges for these services under FERC approved rates. The 1991 Vermont Transmission Agreement specifies the general terms and conditions of service on the transmission system and the approved rates set forth the revenue to be billed monthly based on estimated cost of service plus an 11.5% return on capital for ClassA Member units and a 13.3% return on capital for ClassB Member units. The effect of unbilled revenue at the end of the accounting period represents the difference between billed and actual costs for the month of Decemberand is $0 and $402,010 at December31, 2011 and 2010, respectively, and is reported in prepaids and other assets in the accompanying consolidated financial statements. Utility Plant— Utility plant in service is stated at cost. Major expenditures for plant and those which substantially increase useful lives are capitalized. The Company recognizes depreciation expense as a percentage of gross transmission plant at 2.63% as of December31, 2011, 2010 and 2009, based on rates developed in a depreciation rate study. This method is consistent with the straight line method of depreciation. Software is recorded at cost. Amortization is recorded at straight line rates over the estimated useful life of the assets which is five years. Long-Lived Assets— Long-lived assets, such as utility plant, and regulatory assets subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of assets may not be recoverable. If circumstances require a long lived asset or asset group be tested for possible impairment, the Company first compares undiscounted cash flows expected to be generated by that asset or asset group to the carrying value. If the carrying value of the long lived asset is not recoverable on an undiscounted cash flow basis, an impairment is recognized to the extent that the carrying value exceeds its fair value. Fair value is determined through various valuation techniques including discounted cash flow models, quoted market values and third party independent appraisals, as considered necessary. As long as its assets continue to be recovered through the ratemaking process, the Company believes that such impairment is unlikely. Allowance for Borrowed Funds Used During Construction (AFUDC)— Allowance for funds used during construction (AFUDC) represents the cost of borrowed and equity funds used to finance the construction of transmission assets. The portion of AFUDC attributable to borrowed funds and the cost of equity funds are included as other expense in the consolidated statements of income. AFUDC is not currently realized in cash, but is recovered in the form of increased revenue collected as a result of depreciation of the property. The Company capitalized AFUDC at an average rate of 6.37%, 7.5%, and 5.75% in 2011, 2010, and 2009, respectively. -10- Materials and Supplies Inventory— Materials and supplies are stated at the lower of cost or market. Cost is determined on a weighted average basis. Unamortized Debt Expense— Costs associated with the original issuance of long term debt has been capitalized and amortized over the term of the debt using the effective interest rate method. Amortization expense amounted to $145,768, $148,791, and $101,560 in 2011, 2010, and 2009, respectively. Derivative Financial Instruments— The Company entered into a forward starting interest rate swap to mitigate the risk of changes in interest rates on $10million of the line of credit balance. The Company does not apply hedge accounting to this swap. Income Taxes— VT TranscoLLC is a limited liability company that has elected to be treated as a partnership under the Internal Revenue Code and applicable state statutes. As such, it is not liable for federal or state income taxes. VT Transco’s members (except certain tax exempt members) report their share of the Company’s earnings, gains, losses, deductions and tax credits on their respective federal and state income tax returns. Accordingly, these consolidated financial statements include a provision for federal and state income tax expense of VELCO and VETCO only. Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the period that includes the enactment date. The Company provides reserves for potential payments of tax to various tax authorities related to uncertain tax positions. Reserves are based on a determination of whether and how much of a tax benefit taken by the Company in its tax filings or positions is more likely than not to be realized following resolution of the uncertainty. Potential interest and penalties associated with such uncertain tax positions is recorded as a component of interest expense and administrative and general expense, respectively. Through December31, 2011, the Company has not identified any material uncertain tax positions. Pension and Other Postretirement Plans— The Company sponsors a defined benefit pension plan covering employees of the Company hired before January1, 2008, who meet certain age and service requirements. The benefits are based on years of service and final average pay. The Company also sponsors a defined benefit health care plan for substantially all employees. The Company measures the costs of its obligation based on its best estimate. The net periodic costs are recognized as employees render the services necessary to earn the postretirement benefits. Use of Estimates— The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions relating to the reported amounts of assets and liabilities and disclosure of contingencies at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant items subject to such estimates and assumptions include the valuation of utility plant, recoverability of deferred income tax assets and other regulatory assets, obligations related to employee benefits, and the assumptions used to estimate the fair value of financial instruments. The current economic environment has increased the degree of uncertainty inherent in those estimates and assumptions. -11- Fair Value Measurements— The fair values of cash, accounts receivable, accounts payable, accrued expenses, and note payable approximate the carrying amounts due to their short-term nature. See note13 for further discussion. Concentrations of Credit Risk— Financial instruments that subject the Company to significant concentrations of credit risk consist primarily of cash, bond sinking fund deposits, and an interest rate swap. Substantially, all of the Company’s cash is held at one financial institution that management believes to be of high-credit quality. Commitments and Contingencies— Liabilities for loss contingencies, arising from claims, assessments, litigation, fines, and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. Legal costs incurred are expensed as incurred. Government Grants— The Company recognizes government grants when there is reasonable assurance that the Company will comply with the conditions attached to the grant arrangement and the grant will be received. Government grants are recognized in the income statement over the periods in which we recognize the related costs for which the government grant is intended to compensate. When government grants are related to the oversight of sub-recipients, the grants are recognized as other income in the consolidated income statement. For government grants related to reimbursements of capital expenditures, the grants are recognized as a reduction of the basis of the asset and recognized in the income statement over the estimated useful life of the depreciable asset as reduced depreciation expense. For government grants related to billings from sub-recipients, the grants are recognized as receivables from the government agency and payables to the sub-recipient on the balance sheet as we do not have rights to the funds passing through to sub-recipients. The Company recorded approximately $70,000 in government grants receivable on the consolidated balance sheet in prepaids and other assets at December31, 2011. 3. UTILITY PLANT Utility plant consists of the following at December31, 2011 and 2010: Land and rights of way $ $ Transmission equipment Communications equipment Buildings and office equipment Construction work-in-process Less accumulated depreciation and amortization $ $ Depreciation and amortization expense was $20,343,742, $15,460,619, and $13,370,741 for the years ended December31, 2011, 2010, and 2009, respectively. -12- 4. LONG TERM DEBT First Mortgage Bonds— The Company’s First Mortgage Bonds outstanding include the following series at December31, 2011 and 2010: Series L, 7.30% due through 2018 $ $ Series N, 7.42%, due through 2012 Series O, 6.26% due through 2034 Series P, 5.72% due through 2036 Series Q, 5.59% due through 2036 Series R, 5.75% due through 2037 Series S, 4.81% due through 2029 Less bonds to be retired within one year $ $ In October 2009, the Company received the proceeds from the sale of its SeriesS First Mortgage Bonds for the principal amount of $135,000,000, which the Company used to pay down its existing line of credit. The First Mortgage Bonds are secured by a first mortgage lien on the Company’s utility plant. The bonds to be retired through principal payments within the next five years and thereafter will amount to: Years Ending December 31 $ Thereafter $ The terms of the indenture, as supplemented, under which the First Mortgage Bonds were issued, require, among other restrictions, that the total of common equity investment and indebtedness of the Company subordinated to the First Mortgage Bonds must equal at least one third of the aggregate principal amount of the bonds outstanding or $105,757,333, at December31, 2011. 5. LINE OF CREDIT The Company has an unsecured $100,000,000 line of credit agreement with a financial institution, reduced by certain standby letters of credit totaling $325,000, expiring on April30, 2012, to provide interim financing for utility plant construction. This line is renewed each year for a one year term. The Company plans to refinance the line of credit when it comes due on April30, 2012. If the Company is unable to obtain the line of credit, it has the ability to issue an equity call to its members. As part of this agreement, the Company agrees to pay 0.10% per annum on the daily unused line of credit amount. The interest rate at December 31, 2011 is at the Company’s option of either LIBOR plus .75% for 30, 60 or 90 days or overnight LIBOR plus 1.00%. Average daily borrowings were $19,610,628 in 2011 and $23,926,753 in 2010 at a weighted average interest rate of 1.73% and 2.72%, respectively. The outstanding balance at December31, 2011 and 2010, amounted to $62,017,113 and $44,917, respectively. Interest recorded for these borrowings in 2011, 2010 and 2009 was $340,311, $650,707 and $832,623, respectively. -13- 6. INCOME TAXES Federal and state income tax expenses (benefits) for the years ended December31, 2011, 2010, and 2009, are as follows: Federal: Current $ $ $ Deferred Total federal State: Current ) Deferred Total state Total federal and state income tax $ $ $ The difference between the actual tax rate and the statutory tax rate for 2011, 2010, and 2009 (computed by applying the U.S.statutory corporate tax rate to earnings before taxes), is primarily attributable to the earnings of Transco which are taxed as a partnership. The tax effects of temporary differences that give rise to significant portions of the deferred tax assets and deferred tax liabilities at December31, 2011 and 2010, are presented below: Deferred tax assets: Deferred compensation $ $ Other Total gross deferred tax assets Valuation allowance ) Deferred tax liability — utility plant depreciation ) ) Net deferred tax liability $ ) $ ) -14- In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. Although realization is not assured, management believes it is more likely than not that the deferred tax assets will be realized through future taxable income. The valuation allowance for deferred tax assets as of January1, 2011 and 2010 was $1,087,199, related to VETCO fixed assets. The Company has recorded a valuation allowance related to the book amortization of land (which is recovered in rates) after concluding that the land would not likely be amortized or otherwise recovered for tax purposes. In addition, the Company has recorded a valuation allowance related to the excess of the book amortization of rights of way compared to tax amortization after concluding that it would not likely be amortized or otherwise recovered for tax purposes for the foreseeable future. The ultimate realization of the remaining deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. Management considers the scheduled reversal of deferred tax assets, projected future taxable income, and tax planning strategies in making this assessment. Based upon these factors, management believes it is more likely than not that the Company will not realize the benefits of these deductible differences. VELCO files its income tax return on a consolidated basis with VETCO. The consolidated income taxes payable are allocated between VELCO and VETCO on a separate return basis, in accordance with a tax sharing agreement. In 2009 the Company utilized all of its $641,776 of alternative minimum tax credits (AMT) based on an income tax accounting method change which allows regular tax and AMT tax depreciation lives to be identical. Currently, 2008-2011 are subject to potential examination by tax authorities, principally Federal and the State of Vermont. No examinations have commenced at December31, 2011. 7. EQUITY TRANSACTIONS Preferred Stock— The ClassC preferred stock entitles stockholders to variable rate quarterly dividends but does not entitle stockholders to vote, except under certain circumstances. Quarterly dividends and a return of capital are paid to preferred stockholders in amounts substantially equivalent to the dividends and return of capital received by the Company from VETCO. $15,531 was paid in ClassC preferred dividends for the years ended December,31, 2011, 2010 and 2009, respectively. 8. NONCONTROLLING MEMBERS’ EQUITY OF VT TRANSCO The Company follows FASB ASCSubtopic810-10, Consolidation— Overall, which requires certain noncontrolling interests to be classified in the consolidated statements of income as part of consolidated net earnings and to include the accumulated amount of noncontrolling interests in the consolidated balance sheets as part of capitalization. -15- VT Transco’s noncontrolling members own 90.8% of VT Transco, and include investor owned utilities, municipalities, and electric cooperatives. Each noncontrolling member was issued membership interests in VT Transco in proportion to the value of cash it contributed to the Company. A roll forward of the equity interest of noncontrolling members in VT Transco is as follows: Equity Interest of Noncontrolling Members Beginning balance $ $ $ Issuance of membership units Income of VT Transco Distributions of VT Transco income ) ) ) Ending balance $ $ $ VT Transco is taxed as a partnership, and therefore income taxes are the responsibility of VT Transco’s members (except certain tax-exempt members), and are not reflected in the balances above. Distribution of VT Transco’s income before tax to noncontrolling members is at the discretion of the Company and is in proportion to each member’s percentage interest in VT Transco. A reconciliation of total equity for VELCO for the year ended December31, 2011 is as follows: For the Year Ended December 31, 2011 Equity Equity Attributable to Attributable Non-controlling to VELCO Interests Total Equity Beginning balance $ $ $ Income of VT Transco Issuance of membership units Dividends and distributions ) ) ) Ending balance $ $ $ 9. PENSION AND OTHER POSTRETIREMENT BENEFITS The Company reports the net over or under funded position of a defined benefit pension and other postretirement plan as an asset or liability, with any unrecognized prior service costs, transition obligations or gains/losses reported as a component of other comprehensive income in stockholders’ equity, unless the amount will be recoverable under the accounting guidance for regulated utilities, in which case it would be recorded as a regulatory asset. As of December31, 2011 and 2010, the Company recorded a regulatory asset of $10,041,650 and $4,546,992, respectively, an unfunded defined benefit pension obligation of $10,428,404 and $4,934,040, respectively, a postretirement healthcare obligation of $948,809 and $883,735, respectively, and related regulatory asset of $907,673 and $843,609, respectively. -16- Defined Benefit Plan— Employees of the Company hired before January1, 2008, who meet certain age and service requirements are covered by a defined benefit pension plan (the “Plan”). The benefits are based on years of service and levels of compensation during the five years before retirement. The Company makes annual contributions to the plan equal to the maximum amount that can be deducted for income tax purposes. The following sets forth the plan’s projected benefit obligation, fair value of plan assets and funded status at December31, 2011 and 2010: Pension Benefits Change in projected benefit obligation: Benefit obligation at beginning of year $ $ Service cost Interest cost Actuarial loss Benefits paid ) ) Benefit obligation at end of year Change in plan assets: Fair value of plan assets at beginning of year Actual return on plan assets Employer contribution Benefits paid ) ) Fair value of plan assets at end of year Funded status $ ) $ ) Accumulated benefit obligation $ $ Items not yet recognized as a component of net periodic benefit cost as of December31, 2011 and 2010, which are recorded as a regulatory asset, are as follows: Net actuarial loss $ $ Unrecognized prior service cost $ $ The amount of the regulatory asset expected to be recognized as a component of net periodic pension cost in 2012 is $164,734. -17- Net periodic benefit cost for the years ended December31, 2011, 2010, and 2009, are as follows: Pension Benefits Components of net periodic benefit cost: Service cost $ $ $ Interest cost Expected return on plan assets ) ) ) Recognized net actuarial loss Net amortization Net periodic benefit cost $ $ $ The actuarial assumptions used to determine the benefit obligation are as follows: Pension Benefits Weighted average assumptions: Discount rate, pension expense % % % Discount rate, projected benefit obligation Expected return on plan assets Rate of compensation increase Projected benefit payments to be paid in each year from 2012 to 2016 and the aggregate benefits expected to be paid in the five years from 2017 to 2021 are as follows: Pension Benefit Payments Fiscal years ending December 31: $ 2017–2021 Expected contribution for next fiscal year The following indicates the weighted average asset allocation percentage of the fair value of total plan assets for each major type of plan asset as of December31, 2011 and 2010: Fair Value Target Asset Class Money market $ $ 15
